Title: To Thomas Jefferson from J. Phillipe Reibelt, 25 July 1808
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     N. Orleans le 25 Juill. 1808.
                  
                  Je Vous a mon Venerable Protecteur! informè par mes dernières Lettres, que et comment je me suis chargè de la haine implacable des ennemies du G. Wilkinson, et les Amis de Burr—et qu’ils ont jurès ma perte a toute prix— Je dois malheureusement Vous anoncer aujourdhui, qu’ils ont par les faux 
                     sermens et des jurys composes de leurs partisans—parvenûs a realiser ma ruine, au point, que je ne sais pas, de quoi loger nourir et veter ma famille. Çette situation Urgente me force d’avoir derechef 
                     secours a Votre bontè paternelle, et de Vous prier de faire encore une fois quelque Chose pour Moi et les miens, a fin que je puisse continuer de vivre et mourir sous une forme de Gouvernement pour la quelle j’ai tout sacrifiè, et que je ne sois pas obligè de retourner au Royalisme— Peut être que Vous pourriez au Moment ou l’Armeè va être augmenteè, m’y employer a l’Etat Major general auprès de la personne du G. Wilkinson, peut être, que Vous pourriez me faire avoir une place au bureau du Secret. d’Etat, p.E. aux Archives—peut être, que Vous pourriez me faire placer a la Bibliotheque du Congress, toutes des parties, que je connois particulierement—peut etre, que Vous pourriez me conferer ou faire conferer une autre place, a la quelle je ne pense pas— Quand même, Vous me pourriez seulement placer en Virginie ou Carol. Nord—Chez un particulier, comme Administrateur d’une ferme, qu’il n’habite pas lui même—p.E.—sur une des Votres, çe que je preferais même—parceque une telle occupation retireè conviendroit le mieux a mon sort, mon Age et mon Gout, et parcequ’elle me mettroit dans le Cas, d’elever mon fils pour l’Agriculture.— Mais si de tout çela rien est possible a Vous, je Vous prierais, de m’accorder ou faire accorder par un batement expediè par le Gouvernement une passage gratuite pour Moi et ma famille en Europe soit comme part des depeches soit autrement, a quel effet je me renterai, d’ici au port, que me pourrait être designè— Je dois dans çe Cas desirer d’ariver preferablement d’abord ou en hollande ou au Nord de l’Allemagne, en second lieu a Londres, et en dernier lieu en france—puisque le pays ou je serois intention de me porter, est çelui ou reste mon Ami Laharpe, savoir Petersburg. Peut être, que Vous pourriez aussi—m’y faire parvenir imediadement ou mediadement— Tout çela ne sont que des idees, que je sousmets a Votre Sagesse et bontè pour Moi—peut etre sont elles toutes ensembles inexecutables et que Vous avez un autre Meilleur Moyen, de me Sauver, a Votre disposition— J’espere tout de Vous, je me flatte, que Vous, ne me laisserez pas perir, Je suis persuadè, que Vous me sauverez d’une ou d’autre Manière— Je dois Seulement. Vous observer, qu’il est infiniment Urgent, de m’assister, puisque je suis depourvû de tout Moyen, et que du retard pourroit me faire tomber dans un Abîme de Misère, dont je ne pourrois plus me relever.
                  J’aurois voulù me consulter içi avec Messieurs Claiborne et Robertson—mais ils sont tous les deux absents pour plusieures semaines a çe qu’on me dit.
                  Je suis reconvalescent d’une Maladie de Chagrin et a peine Capable d’ecrire encore— Vous voudriez dela bien excuser l’essentiel et la forme de cette Lettre. 
                  Daignez d’agreer l’expression des sentimens d’une Veneration profonde—et inalterable jusqu’a ma Mort
                  
                     Reibelt. 
                  
               